     Case 1:19-cv-00490-NONE-BAM Document 29 Filed 01/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAHEAL PARRISH,                                     No. 1:19-cv-00490-NONE-BAM (PC)
12                      Plaintiff,
13          v.                                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
14   BUGARIN, et al.,                                    DISMISSAL OF CERTAIN CLAIMS AND
                                                         DEFENDANTS
15                      Defendants.
                                                         (Doc. No. 26)
16

17

18          Plaintiff Kaheal Parrish is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20          On August 19, 2020, the assigned magistrate judge screened plaintiff’s complaint and

21   found that plaintiff stated a cognizable claim of retaliation in violation of the First Amendment

22   against defendants Camargo and Martinez, but he failed to state any other cognizable claims

23   against any other defendants. The magistrate judge ordered plaintiff to either file a first amended

24   complaint or notify the court of his willingness to proceed only on the cognizable claims. (Doc.

25   No. 22.) On October 2, 2020, plaintiff notified the court of his willingness to proceed on the

26   cognizable claims identified by the court. (Doc. No. 25.) In his notification, plaintiff also stated

27   that he wished to preserve his objection to a portion of the screening order finding that he had not

28   stated a cognizable Equal Protection claim. (Id.)
                                                       1
     Case 1:19-cv-00490-NONE-BAM Document 29 Filed 01/22/21 Page 2 of 3


 1           Accordingly, on October 7, 2020, the magistrate judge issued findings and

 2   recommendations recommending that this action proceed on plaintiff’s complaint against

 3   defendants Camargo and Martinez for retaliation in violation of the First Amendment. (Doc. No.

 4   26.) The magistrate judge further recommended that all other claims and defendants be dismissed

 5   from this action based on plaintiff’s failure to state claims upon which relief may be granted. The

 6   magistrate judge also noted plaintiff’s objection regarding his Equal Protection claim, and

 7   informed plaintiff that he may wish to preserve his objection in response to the findings and

 8   recommendations. (Id.)

 9           On October 29, 2020, plaintiff filed objections to the findings and recommendations,

10   again arguing that he had stated a cognizable Equal Protection claim in his complaint.1 (Doc. No.

11   28.) Specifically, plaintiff contends he is a “member of a protected class pursuant to the

12   Americans with Disability [sic] Act (ADA) of 1990, Section 504 of the Rehabilitation Act of

13   1973,” and alleges that defendants “imposed a wanton retaliatory act against Plaintiff as a direct

14   result of being a mental health participant and protected class member.” (Id. at 1–2.) However,

15   “the disabled do not constitute a suspect class for equal protection purposes,” Lee v. City of Los

16   Angeles, 250 F.3d 668, 687 (9th Cir. 2001) (quoting Does 1-5 v. Chandler, 83 F.3d 1150, 1155

17   (9th Cir. 1996) (internal quotation marks omitted)), and thus plaintiff’s Equal Protection claim

18   cannot be sustained under the theory that he was discriminated against because of his membership

19   in a protected class.

20           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
21   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

22   objections, the court finds the findings and recommendations to be supported by the record and

23   by proper analysis.

24   /////

25   /////

26
     1
27     On October 13, 2020, plaintiff also filed another copy of his notice of willingness to proceed on
     cognizable claims. (Doc. No. 27.) As this document appears to be a photocopy of the plaintiff’s
28   original notification to the court filed October 2, 2020, (Doc. No. 25), it will be disregarded.
                                                        2
     Case 1:19-cv-00490-NONE-BAM Document 29 Filed 01/22/21 Page 3 of 3


 1         Accordingly,

 2         1. The findings and recommendations issued on October 7, 2020, (Doc. No. 26), are

 3               adopted in full;

 4         2. This action shall proceed on plaintiff’s complaint, filed April 15, 2019, (Doc. No. 1),

 5               against defendants Camargo and Martinez for retaliation in violation of the First

 6               Amendment;

 7         3. All other claims and defendants are dismissed from this action for failure to state

 8               claims upon which relief may be granted; and

 9         4. This action is referred back to the magistrate judge for proceedings consistent with this

10               order.

11   IT IS SO ORDERED.
12
        Dated:     January 22, 2021
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
